 

 

OO\]O\

\O

10
11
12
13
14
15
16
17
18

19

20
21
22
23
24
25
26
27
28

 

 

MCGREGOR W. SCOTT

United States Attorney 4 _ l
goss PEARSON § g gm § §;J
Assistant United States Attorney ` ,- ' . . r._.~ z _
2500 Tulare Street, Suite 4401 §
Fresno, CA 93721 APR 04 mg

Telephone: (559) 497-4000-_

 

 

 

  

 

 

   
 

Facslrmle: (559) 497-4099 , EASCT WTT§LCCT£R%¢:JV h
Attofneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, CASE NO: 1:19~CR-00063-DAD-BAM
Plaintiff, ORDER TO UNSEAL CASE
lv.
RICKY BLACKWELL,
Defendant.
Upon application of the United States of America and good cause having been shoWn,
IT IS HEREBY ORDERED that the above-captioned case be, a Sealed
Dated: M//Y
' T Hol}t§rable WA. Boone
ITED STATES MAGISTRATE JUDGE

ORDER TO UNSEAL CASE

 

 

 

